McKinstry, J., dissenting.
I dissent. The statement of the witness which the court refused to strike out was made while he was at work in the printing-office of one of the defendants, upon the pamphlet containing the *487alleged libelous matter. The declaration was part of the res gestee. But even if error, it could not have injured the defendants.
The “ Life, of Horace Bell ” was admitted in evidence, and was by consent considered as read. The reading of portions of the pamphlet by one of the jurors to the others was not, in my opinion, the reception of evidence out of court, within the meaning of section 1181 of the Penal Code. The evidence had been received in court. Nor can I perceive that it was. misconduct in the jurors, —such as prevented a fair and due consideration of the case,—for them to read portions of a pamphlet which was in evidence, “and considered read.” If there were other documents in evidence which explained the pamphlet,—of changed its effect,—that fact should have been shown by the defendants, who moved for a new trial.
Did the jury “ separate”? (Pen. Code, sec. 1181.) I do not think the affidavits on motion for new trial show a separation.
In People v. Kelly, 46 Cal. 357, it was held that the facts that the jury, after they retired for deliberation, were conducted by the officer having them in charge to the dining-room of a hotel, where they remained together for three quarters, of an hour, that one of the doors of the room was opened and accessible to strangers, and that the officer in charge was absent from the room for a few minutes during the period named, were insufficient to constitute misconduct on the part of the jury; there being affidavits that no person in fact conversed with the jurors.
But even if it should be conceded that the affidavits show a “ separation,” in that it appears therefrom that three of the jury went apart from the others a distance of twenty or twenty-five feet, the rule is firmly established that the separation of the jury is but prima facie ground for new trial. Its effect is always subject to be *488rebutted by proof that no improper influence reached the jurors. The rule is so laid down in People v. Brannigan, 21 Cal. 337, cited in the prevailing opinion herein. And it seems to have been so ruled in Arkansas, Connecticut, Virginia, Georgia, Tennessee, North Carolina, Illinois, Indiana, New York, Mississippi, Minnesota, New Hampshire, Massachusetts, Rhode Island, New Jersey and Wisconsin.
As a general rule, a verdict cannot be impeached by the affidavit of a juryman, but such affidavit is admissible in support of the verdict. In the case at bar the motion was based on the affidavit of the defendant. Three.of the jurymen, including two of the three said to have separated from the others, testified that the three were continuously in the presence and sight of the other jurors, and of the officer in charge, and not more than twenty or twenty-five feet distant from them. Further, that they did not converse with any person, and did not speak to any person, except to ask the bar-keeper for the “ drinks ” they desired, or in the language of one of the affidavits, to “ nominate their beverages.” It does not affirmatively appear that any of them drank of that which could intoxicate, and one of the three paid for what they drank.
The evidence was amply sufficient to overcome any inference that the jurymen might have been approached or improperly influenced.
Moreover, it has been held that when the evidence with respect to the misconduct of a juryman is substantially conflicting, the action of the trial court in refusing a new trial will not be disturbed. (People v. Anthony, 56 Cal. 399.)
McFarland, J., and Thornton, J., concurred with Mr. Justice McKinstry.